DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/29/2021, with respect to independent claims, as amended, have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1-21 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A graphics processing system comprising: a plurality of processing units for processing tasks, each processing unit being configured to process a task independently from any other processing unit of the plurality of processing units; a check unit operable to form a signature which is characteristic of an output of a processing unit on processing a task; and a fault detection unit operable to compare signatures formed at the check unit; wherein the graphics processing system is configured to process each task of a first type first and second times at the plurality of processing units so as to, respectively, generate first []";
Since, no prior art was found to teach: ”wherein each task of a second type is processed only a first time at the plurality of processing units so as to generate a respective single processed output” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 19-20, the claims recite essentially similar limitations as claim 1;
For dependent claims 2-18 and 21, the claims are allowed due to their dependency on allowable independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shao et al. (US 2020/0174829 A1) teaches all limitations of claim but not second type of task with single output.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114